Exhibit 99.1 CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 METRO BANCORP REPORTS SECOND QUARTER RESULTS; TOTAL REVENUES UP 14%, TOTAL DEPOSITS INCREASE 6% July 22, 2010 – Harrisburg, PA – Metro Bancorp, Inc. (NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, reported a 14% increase in total revenues and a 6% increase in total deposits for the period ending June 30, 2010, as well as improvement in net income over the previous quarter announced Gary L. Nalbandian, Chairman, President and CEO. Second Quarter Financial Highlights (in millions, except net income (loss) and per share data) Quarter Ended Six Months Ended 06/30/10 06/30/09 % Change 06/30/10 06/30/09 % Change Total assets $ $ 5% Total deposits 6% Total loans (net) (1)% Total revenues $ $ 14% $ $ 8% Net income (loss) – (in thousands) ) 127% ) 171% Diluted net income (loss) per share $ $ ) 110% $ $ ) 122% Chairman’s Statement Commenting on the Company’s financial results, Chairman Nalbandian stated “our continued focus on community banking in this difficult economy produced a 6% increase in total deposits over the previous twelve months to $1.83 billion.Especially noteworthy was our continued growth in core demand deposits of $161 million, or 15%, over the same period. We are also pleased with our increased revenues and improvement in net income over the results we recorded in the previous four quarters.” Mr. Nalbandian noted the following highlights from the second quarter ended June 30, 2010: Ø Total deposits increased $109.2 million, or 6%, to $1.83 billion from one year ago. Ø Core deposits increased $80.7 million, or 5%, over the same period. Ø Core demand deposits grew $161 million, or 15%, over the previous twelve months. Ø Core consumer deposits increased by $50.9 million, or 6%, over the previous twelve months to $885.8 million and represent 50% of total core deposits. Ø Stockholders’ equity increased by $90.7 million, or 77%, over the past twelve months to $208.8 million. At June 30, 2010, the Company’s book value per share was $15.34. Ø Metro Bancorp continues to exhibit very strong capital ratios. The Company’s consolidated leverage ratio as of June 30, 2010 was 10.99% and its total risk-based capital ratio was 14.72%. Ø Total assets reached $2.20 billion. Ø Total borrowings and long-term debt decreased by $92.6 million, or 41%, from one year ago. Ø Net loans totaled $1.42 billion, down 1%, over the past twelve months. Ø The allowance for loan losses to total loans increased to 1.12% from 1.08% at the previous quarter end. Ø The Company recorded net income of $360,000, or $0.02 per fully-diluted share, for the second quarter of 2010 compared to a net loss of $1.4 million, or $(0.21) per share, for the same period one year ago. Ø Total revenues for the second quarter of 2010 were $27.2 million, up $3.3 million, or 14%, over total revenues of $23.9 million for the same quarter one year ago. Ø The Company’s net interest margin on a fully taxable basis for the second quarter of 2010 was 4.01% vs. 4.00% for the first quarter of 2010 and compared to 3.95% for the second quarter of 2009.The Bank’s deposit cost of funds for the second quarter was 0.73% as compared to 1.05% for the same period one year ago, while core deposits grew from $1.71 billion to $1.79 billion over the past twelve months. Ø Noninterest income totaled $7.3 million for the second quarter of 2010, up $2.3 million, or 47%, over the second quarter of 2009. Ø Noninterest expenses were up $1.9 million, or 8%, over the second quarter one year ago. On a linked quarter basis, total noninterest expenses were up $646,000, or 3%, over the previous quarter. Ø Metro Bank has four new sites in various stages of development in Central Pennsylvania: two in York County; one in Lancaster County and one in Cumberland County. The Bank currently has a network of 33 stores in the counties of Berks, Cumberland, Dauphin, Lancaster, Lebanon and York. 2 Income Statement Three months ended June 30, Six months ended June 30, (dollars in thousands, except per share data) % Change % Change Total revenues $ $ 14 % $ $ 8 % Total expenses 8 12 Net income (loss) ) ) Diluted net income (loss)per share $ $ ) 110 % $ $ ) % Total revenues (net interest income plus noninterest income) for the second quarter increased $3.3 million to $27.2 million, up 14% over the second quarter of 2009. Net interest income increased $969,000, or 5%, while service charges and other fee income (excluding gains, losses or impairment on investment securities) increased by $719,000, or 12%.The Company recorded net securities gains of $295,000 for the second quarter of 2010 compared to net securities losses of $1.3 million for the second quarter one year ago. The Company recorded net income of $360,000 for the second quarter of 2010 vs. a net loss of $1.4 million for the second quarter of 2009. Net income per fully diluted share for the quarter was $0.02 as compared to net loss per share of $(0.21) recorded for the same period a year ago. On a linked quarter basis, the Company improved from net income of $6,000, or $0.00 per share, in the first quarter of 2010 to net income of $360,000, or $0.02 per share during the second quarter of 2010.Linked quarter total revenues were up $1.9 million, or 7%, while at the same time, total noninterest expenses were up $646,000, or 3%, over the previous quarter. The total tax benefit recorded for the second quarter of 2010 was $238,000.This benefit was partially due to the proportion of tax free income to total pre-tax income. Net Interest Income and Net Interest Margin Net interest income for the second quarter of 2010 totaled $20.0 million, up $969,000, or 5%, over the $19.0 million recorded in the second quarter of 2009.Net interest income for the second quarter of 2010 was partially impacted by the reversal of $295,000 of accrued interest income associated with loans which were reclassified to nonaccrual status during the quarter.Net interest income for the first six months of 2010 totaled $39.4 million vs. $38.4 million for the same period in 2009. The net interest margin for the second quarter of 2010 was 3.89%, up 2 basis points over the previous quarter and up 6 basis points over the second quarter of 2009. Average interest earning assets for the second quarter totaled $2.04 billion vs. $1.97 billion for the second quarter of 2009 and compared to $2.01 billion for the previous quarter. The net interest margin on a fully-taxable basis for the second quarter of 2010 was 4.01% vs. 4.00% for the previous quarter and compared to 3.95% for the second quarter of 2009. Total noninterest bearing deposits averaged $337.5 million for the second quarter of 2010, up $25.1 million, or 8%, over the second quarter last year while average interest bearing deposits totaled $1.50 billion, up $129.4 million, or 9%, over the second quarter of 2009.At the same time, average borrowings (excluding subordinated debt) for the second quarter of 2010 were $101.4 million compared to $256.5 million for the same period one year ago.Total interest expense for the quarter was down $1.5 million, or 26%, from the second quarter of 2009 as a result of a 33 bps reduction in the Company’s total cost of funds from 1.20% to 0.87%. 3 Change in Net Interest Income and Rate/Volume Analysis As shown below, the change in net interest income on a fully tax-equivalent basis for the quarter was due to a combination of volume as well as rate changes in the Company’s earning assets. (dollars in thousands) Net Interest Income 2010 vs. 2009 Volume Change Rate Change Total Increase % Change 2nd Quarter $ 1,023 5% Six Months $ 1,194 3% Noninterest Income Noninterest income for the second quarter of 2010 totaled $7.3 million, up $2.3 million, or 47%, over $4.9 million recorded in the second quarter one year ago. Three months ended June 30, Six months ended June 30, (dollars in thousands) % Change % Change Service charges and fees $ $ 17
